Citation Nr: 1541185	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-43 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from March 3, 1969 to May 20, 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2014 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board observes that the June 2014 decision was decided by the Columbia, South Carolina RO; however, such decision was decided on behalf of the Huntington RO.  See June 2014 notification letter.

In the November 2014 substantive appeal (VA Form 9) with regards to his psychiatric disorder, the Veteran requested a Travel Board hearing.  The Board notes, however, in the February 2015 substantive appeal with regards to his bilateral hearing loss and tinnitus disabilities, the Veteran indicated that he did not want a hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran requested a hearing in his November 2014 VA Form 9; however in his February 2015 VA Form 9, he indicated he did not want a hearing. The Veteran's representative requested that all of the Veteran's issues be remanded in order to afford him a hearing.  The representative indicated that they attempted to determine whether or not the Veteran wanted a video hearing in lieu of a Travel Board hearing, however they have not been able to obtain that information.  See September 2015 statement.  As such, the Veteran must be scheduled for a Travel Board hearing, to be conducted at the RO.  He must be notified of the date and time of the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board hearing at his local RO.  Appropriate notification should be given to the Veteran, and such notification should be documented and associated with the Veteran's claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


